Citation Nr: 9934139	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-00 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran had more than 21 years of active duty between 
December 1951 and July 1976.  He died July 23, 1996 and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At the time of his death the veteran was service connected 
for chronic lumbosacral strain with a noncompensable 
evaluation.


FINDINGS OF FACT

1. The veteran died July 23, 1996 and the immediate cause of 
death as indicated by the death certificate was carcinoma 
of the throat - larynx.

2. At the time of his death, the veteran was service 
connected for chronic lumbosacral strain with a 
noncompensable evaluation.

3. The presumption that the veteran's carcinoma of the throat 
- larynx was caused by exposure to Agent Orange in Vietnam 
is rebutted by the medical evidence of record which shows 
that cancer of the left tonsil was primary, and the cancer 
of the throat - larynx developed as a metastasis of the 
tonsil cancer.

4. The primary cancer of the tonsil was diagnosed more than 
19 years after active service.

5. There is no competent evidence demonstrating that cancer 
of the tonsil was present in service, within the first 
postservice year or that it is related to the veteran's 
service, including exposure to herbicidal agents during 
service.


CONCLUSION OF LAW

The veteran's death was not the result of disease or residual 
of an injury which was incurred in or aggravated by service 
or which could be presumed to have been incurred therein, and 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1310, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's death will be considered service-connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). To 
be a contributory cause of death, the disability must have 
contributed substantially or materially to death, combined to 
cause death or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  YT v Brown, 9 Vet. App. 195, 
200 (1996).

The only requirement for a well grounded claim for disability 
due to Agent Orange exposure in the case of a Vietnam veteran 
is competent evidence of a diagnosis of a current disability 
for which Agent Orange law provides a rebuttable presumption 
of service connection (e.g., respiratory cancer).  Brock v. 
Brown, 10 Vet. App. 155,163 (1997).  The Board notes that the 
veteran's DD 214 for the period from December 1965 to 
December 1969 indicates that his awards and decorations 
include the Vietnam Service Medal, however specific dates of 
Vietnam service are not of record.  

In light of the above, the appellant's claim is found to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
That is, the appellant has presented a claim which is 
plausible. See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to that claim, and that no 
further assistance to the appellant is required in order to 
comply with the VA's duty to assist her in the development of 
her claim, as required by 38 U.S.C.A. § 5107(a).


Presumptive Service Connection

VA clinical records from February 1996 indicate a 4 week 
history of a mass in the veteran's left jaw.  The veteran 
underwent a biopsy procedure in March 1996.  A large 
tonsillar mass was palpated and noted to be minimally 
extending on to the left lateral tongue posteriorly.  The 
mass was filling the tonsillar glossal sulcus on the left.  
Visualization with a laryngoscope revealed that the tumor 
mass was extending to the left lateral pharyngeal wall and 
into and up between the anterior and posterior tonsillar 
pillars.  There was no frank involvement of the neck or 
nasopharynx to palpation.  The tumor was expanding to the 
soft palate, but the larynx, vallecula and piriform sinuses 
were clear without lesions.  The post-operative diagnosis was 
squamous cell carcinoma, left tonsil.  

Subsequent private hospital records from May 1996 indicate 
that the cancer had metastasized.  The initial examination 
noted that the cancer had spread locally to the left side of 
the veteran's neck and nasopharyngeal cavity.  The discharge 
diagnosis was squamous cell carcinoma of the left tonsil, 
with cervical lymph node metastases.

The veteran died at home on July 23, 1996.  The Certificate 
of Death indicates that carcinoma of the throat - larynx was 
the immediate cause of death.  

The Board finds that the medical evidence clearly 
demonstrates that the carcinoma of the larynx described in 
the Certificate of Death was a product of metastasis of the 
primary cancer of the left tonsil.  "Metastasis is the 
transfer of a disease-producing agency (as cancer cells) from 
an original site of disease to another part of the body with 
development of a similar lesion in the new location."  Monts 
v. Brown, 4 Vet. App. 379, 381 (1993).  Metastasis is the 
transfer of disease from one organ or part to another not 
directly connected with it; it may be due either to the 
transfer of pathogenic microorganisms or to transfer of 
cells, as in malignant tumors.  Ramey v. Brown, 9 Vet. App. 
40, 41 (1996).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in 
Vietnam, and had a disease listed in 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent in the absence of affirmative evidence to 
the contrary.  The only disease listed in 38 C.F.R. § 
3.309(e) which the veteran suffered from and which relates to 
this case is respiratory (larynx) cancer.  Respiratory cancer 
must become manifest to a compensable degree within 30 years 
after the veteran .  38 C.F.R. § 3.307(a).  Evidence which 
may be considered in rebuttal of service incurrence of a 
disease listed in § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

The Board concludes that there is affirmative evidence 
indicating intercurrent disease, in the form of carcinoma of 
the left tonsil, shown in the veteran's medical records, to 
indicate that the veteran's larynx cancer was not related to 
Agent Orange or other herbicide exposure in Vietnam.  The 
interval between the onset of larynx cancer and death was 
many years after the veteran's service in Vietnam.  
Additionally, the medical evidence shows that the veteran had 
metastatic, not primary, carcinoma of the larynx.  It is 
pertinent to note that the larynx was free from cancer as 
late as March 1996, according to clinical records.  It is 
apparent that the metastases of the cancer after that date 
affected the larynx.  The primary site of the cancer was the 
left tonsil, thereby rebutting the presumption that carcinoma 
of the  larynx was caused by dioxin exposure.  In VAOGCPREC 
18-97 it was held that "[p]resumptive service connection may 
not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 
3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure."  See also Darby v. 
Brown, 10 Vet. App. 243, 245 (1997).


Direct Service Connection

The United States Court of Appeals for the Federal Circuit 
has held that the Veteran's Dioxin and radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1040 (1995).  Where, as here, a claimant does not 
meet the above cited statutory criteria in 38 U.S.C.A. § 1116 
and the enabling regulatory criteria at 38 C.F.R. §§ 
3.307(a)(6), 3.309(e), "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' is 
required" to establish a well grounded claim for service 
connection for a disorder as secondary to exposure to Agent 
Orange.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  The quality and quantity of the evidence 
required depends upon the issue presented and where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required and not merely 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Grottveit, 5 Vet. App. at 92-93 (1993) 
(citing Murphy v. Derwinski, 1 Vet. App. 78 (1990); and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

For those who had active wartime service during the Vietnam 
Era (from August 5, 1964, until May 7, 1975, (38 U.S.C.A. § 
101(29) (West 1991) and 38 C.F.R. § 3.2(f)), service 
connection may be granted for disease or injury incurred in 
or aggravated during service.  38 U.S.C.A. § 1110 (West 
1991).  Where the veteran had ninety (90) days or more of war 
or peacetime service after December 31, 1946, and a malignant 
tumor manifests to a compensable degree within a year after 
service, such disease is rebuttably presumed to be of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.  Continuity of symptomatology is required where 
the condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Under Combee, 343 F.3d 1039, a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded and, 
after doing so, VA has the duty to assist in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  Where the determinative issue does not 
require medical expertise but is factual in nature, lay 
testimony may suffice to well ground the claim (e.g., 
recounting of symptoms or, in certain circumstances, 
attesting to in-service incurrence or aggravation of a 
disease or injury).  Lay evidence concerning the 
manifestations of a chronic condition during service or 
within a presumptive period or the continuity of 
symptomatology may suffice. Caluza,7 Vet. App. at 506; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Review of the veteran's service medical records reveals no 
reference to any complaints of or treatment for cancer.  
There is no competent evidence in the veteran's claims file 
which relates the cause of his death to the alleged exposure 
to Agent Orange or other chemical agents to which he was 
presumptively exposed in Vietnam.  Furthermore, there is no 
competent medical evidence linking the cause of the veteran's 
death to the veteran's time in service.  If cancer is 
manifested to a compensable degree within the first 
postservice year, service connection can be awarded on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  However, 
carcinoma of the left tonsil was first manifested more than 
19 years after military service, which is long after the 
presumptive period for carcinoma, and there is no clinical 
evidence suggesting that it could be related to service.

While the appellant believes that the veteran's death was 
connected to service, as a lay person, she is not competent 
to offer such opinions on questions of medical causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the Board has found that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the appellant.


ORDER


Service connection for the cause of the veteran's death is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

